Citation Nr: 0907117	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  04-37 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include as due to exposure to hazardous 
environmental agents employed in Project Shipboard Hazard and 
Defense (SHAD).

2.  Entitlement to service connection for hyperlipidemia, to 
include as secondary to exposure to herbicides (Agent 
Orange).

3.  Entitlement to service connection for obesity, to include 
as secondary to exposure to herbicides (Agent Orange).

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to exposure to 
herbicides (Agent Orange) and/or hazardous environmental 
agents employed in Project SHAD.

5.  Entitlement to service connection for hypertension, to 
include as secondary to exposure to herbicides (Agent 
Orange).

6.  Entitlement to service connection for erectile 
dysfunction (ED), to include as secondary to exposure to 
herbicides (Agent Orange).

7.  Entitlement to service connection for osteoarthritis, to 
include as secondary to exposure to herbicides (Agent 
Orange). 

8.  Entitlement to service connection for sleep apnea, to 
include as secondary to exposure to herbicides (Agent 
Orange).

9.  Entitlement to service connection for a skin disability, 
to include as secondary to exposure to herbicides (Agent 
Orange) and/or hazardous environmental agents employed in 
Project SHAD.

10.  Entitlement to service connection for refractive error 
(claimed as an eye disorder), as due to exposure to hazardous 
environmental agents employed in Project SHAD.

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
refractive error (claimed as an eye disorder) due to a cause 
other than exposure to hazardous environmental agents 
employed in Project SHAD.

12.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine, to include as secondary to 
exposure to herbicides (Agent Orange).

13.  Entitlement to service connection for headaches, to 
include as secondary to exposure to herbicides (Agent 
Orange).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who had active service in the 
United States Navy from September 1965 to October 1967.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran's claims file is now in the 
jurisdiction of the Oakland, California RO.  The veteran was 
scheduled for a hearing before the Board in December 2008; he 
failed to report.

As the claim of entitlement to service connection for an eye 
disability on a basis other than exposure to hazardous 
environmental agents employed in Project SHAD was the subject 
of a final July 1972 rating decision, that claim must be 
adjudicated as a claim to reopen, i.e., based on whether new 
and material evidence has been submitted.  With respect to 
the veteran's contention that his current eye disability is 
related to his exposure to hazardous environmental agents 
employed in Project SHAD, the Board notes that the law and 
regulation pertaining to exposure to hazardous environmental 
agents employed in Project SHAD evolved subsequent to the 
July 1972 rating decision that denied service connection for 
an eye disability on a direct basis.  When a provision of law 
or regulation creates a new basis of entitlement to benefits, 
as through liberalization of the requirements for entitlement 
to a benefit, an applicant's claim of entitlement under such 
law or regulation is a claim separate and distinct from a 
claim previously and finally denied prior to the liberalizing 
law or regulation.  See Spencer v. Brown, 4 Vet. App. 283, 
288-89 (1993), aff'd, 1 F.3d 368 (Fed. Cir. 1994).  
Therefore, the veteran's claim of entitlement to service 
connection for an eye disability due to exposure to hazardous 
environmental agents employed in Project SHAD will be 
adjudicated by the Board on a de novo basis.  Accordingly, 
the Board has recharacterized the issues on appeal as stated 
on the preceding pages.

The issues of entitlement to service connection for 
headaches, DDD of the lumbar spine and a skin disability, and 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for refractive 
error (claimed as an eye disorder) due to a cause other than 
exposure to hazardous environmental agents employed in 
Project SHAD are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


FINDINGS OF FACT

1.  The evidence does not establish that the veteran was a 
Project SHAD participant, and there is no competent evidence 
he was exposed to any chemical and biological warfare agents 
in service.

2.  The veteran is not shown to have a respiratory disorder.

3.  The veteran is not shown to have a disability associated 
with hyperlipidemia/high cholesterol levels.

4.  The Veteran's obesity is not shown to be due to disease 
or injury that was incurred or aggravated in service, and is 
not a compensable disability.

5.  The veteran's GERD was not manifested in service or for 
many years thereafter, and is not shown to be related to 
service or to any exposure to herbicide or hazardous 
environmental agents employed in Project SHAD therein.

6.  The veteran's hypertension was not manifested in service 
or for many years thereafter, and is not shown to be related 
to service or to any herbicide exposure therein.

7.  The veteran's ED was not manifested in service or for 
many years thereafter, and is not shown to be related to 
service or to any herbicide exposure therein.
8.  The veteran's osteoarthritis was not manifested in 
service or for many years thereafter, and is not shown to be 
related to service or to any herbicide exposure therein.

9.  The veteran's sleep apnea was not manifested in service 
or for many years thereafter, and is not shown to be related 
to service or to any herbicide exposure therein.

10.  The veteran's eye disorder has been diagnosed as a 
refractive error of the eye.


CONCLUSIONS OF LAW

1.  Service connection for a respiratory disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

2.  Service connection for hyperlipidemia is not warranted.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 4.1 (2008).

3.  Service connection for obesity is not warranted.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 4.1 (2008).

4.  Service connection for GERD is not warranted.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

6.  Service connection for ED is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

7.  Service connection for osteoarthritis is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

8.  Service connection for sleep apnea is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

9.  Service connection for an eye disorder as due to exposure 
to hazardous environmental agents employed in Project SHAD is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.309, 4.9 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With respect to the claims decided herein, the veteran was 
provided VCAA notice by letters in August 2003 and September 
2003.  They explained the evidence necessary to substantiate 
his claims, the evidence VA was responsible for providing, 
and the evidence he was responsible for providing.  In an 
August 2007 letter, he was given notice regarding ratings and 
effective dates of awards, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Thereafter, the claims were 
readjudicated.  See August 2007 and January 2008 Supplemental 
Statements of the Case (SSOCs).  The veteran has had ample 
time to respond/supplement the record. 

Regarding VA's duty to assist, the veteran's service 
treatment records (STRs) and available post-service treatment 
records have been secured.  His personnel records showing his 
service aboard the USS Wexford were forwarded to the 
Department of Defense (DoD).  A review of classified and 
declassified military records showed the USS Wexford was 
involved in only one Project SHAD test, which occurred from 
January 11, 1965, to February 25, 1965, prior to the 
veteran's enlistment in the Navy.  In addition, the Board has 
considered whether an examination to determine nexus was 
necessary with respect to the claims of service connection 
for a respiratory disorder, eye disability due to radiation 
exposure, hyperlipidemia and obesity, and found that because 
no evidence of disability was presented, an examination was 
not necessary.  38 C.F.R. § 3.159(c)(4).  The Board also 
finds that no additional development, as for medical opinions 
or examinations is indicated for the claims of service 
connection for GERD, hypertension, ED, osteoarthritis and 
sleep apnea.  In Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) noted that 
38 C.F.R. § 3.159(c)(4)(i) requires that a claimant establish 
that he or she has suffered an event, injury, or disease in 
service in order to trigger VA's obligation to provide a VA 
medical examination or obtain a medical opinion.  Here, there 
is no medical evidence of findings of the claimed 
disabilities until many years after the veteran's military 
service.  A medical opinion is not necessary to decide these 
claims, as such opinion could not establish related disease 
or injury in service.  See also Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995) (the Board is not required to accept a 
medical opinion that is based on the appellant's recitation 
of medical history).  Evidentiary development in these 
matters is complete to the extent possible.  Accordingly, the 
Board will address the merits of the claims.

II.  Service Connection

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as hypertension and osteoarthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year after discharge from service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 
3.307.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are 
chloracne or other acneform diseases; Type II diabetes; Non- 
Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers; 
prostate cancer; and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.

The Secretary of the Department of Veterans Affairs, under 
the authority granted by the Agent Orange Act of 1991 and the 
Veterans Education and Benefits Expansion Act of 2001, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era is not warranted for the following 
conditions: hepatobiliary cancers; oral, nasal, and 
pharyngeal cancer; bone and joint cancer; skin cancers 
(melanoma, basal, and squamous cell); breast cancer; female 
reproductive system cancer (cervix, uterus, ovary); 
testicular cancer; urinary bladder cancer; renal cancer; 
leukemia (other than chronic lymphocytic leukemia); abnormal 
sperm characteristics and infertility; spontaneous abortion; 
neonatal or infant death and stillbirth in offspring of 
exposed individuals; low birthweight in offspring of exposed 
individuals; birth defects (other than spina bifida) in 
offspring of exposed individuals; childhood cancer (including 
acute myelogenous leukemia) in offspring of exposed 
individuals; neurobehavioral disorders (cognitive and 
neuropsychiatric); movement disorders, including Parkinson's 
disease and amyotrophic lateral sclerosis; chronic peripheral 
nervous system disorders; respiratory disorders; 
gastrointestinal, metabolic, and digestive disorders (changes 
in liver enzymes, lipid abnormalities, ulcers); immune system 
disorders (immune suppression, autoimmunity); circulatory 
disorders; amyloid light-chain amyloidosis; endometriosis; 
and effects of thyroid homeostasis.  See Health Outcomes Not 
Associated with Exposure to Certain Herbicide Agents, 72 Fed. 
Reg. No. 32,395 (June 12, 2007).

Notwithstanding the foregoing presumptive provisions, the 
Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  Thus, presumption is not the sole method for showing 
causation.

Project SHAD was part of a larger effort called Project 112 
which was a comprehensive program initiated in 1962, by the 
DoD to protect and defend against potential chemical and 
biological warfare threats.  See http://www1.va.gov/shad/.  
Project 112 tests involved tests conducted on land rather 
than aboard ships.  Project SHAD involved service members 
from the Navy and Army and may have involved a small number 
of personnel from the Marine Corps and Air Force.  Service 
members were not test subjects, but rather were involved in 
conducting the tests.  Animals were used in some, but not 
most, tests.  DoD continues to release declassified reports 
about sea- and land-based tests of chemical and biological 
materials known collectively as "Project 112."  VA is 
coordinating with DoD to obtain information as to the nature 
and availability of the tests, who participated, duration and 
agents used.

There is no specific statute or regulation pertaining to the 
development of claims alleging participation in Project SHAD.  
The Veterans Health Care, Capital Asset, and Business 
Improvement Act of 2003, Public Law 108-170, provides 
participating veterans with a thorough clinical evaluation 
and enhanced access to enrollment in the VA Health Care 
System, to include VA health care at no cost for any illness 
possibly related to their participation in that project.  VHA 
Directive 2004-016 (April 15, 2004) states that DoD has 
provided VA with declassified information concerning the test 
name, date, location and ship involved; names and service 
numbers of participating veterans; and identification of the 
exposure types.  Information regarding the ships involved is 
published at http://www1.va.gov/shad/.  DoD estimates 6,000 
veterans were involved, and has provided VA with the names of 
approximately 5,000 veterans who participated in the tests.  
When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the veteran's claims files, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims. 

A.  Respiratory Disorder

The veteran's STRs note that he was seen in December 1966 
with complaints of a chest cold; wheezing was noted on 
examination.  The impression was mild bronchitis.  Subsequent 
STRs note no complaints, findings, or diagnosis related to a 
respiratory disorder.  On separation examination in October 
1967, clinical evaluation of the lungs was normal and chest 
X-ray was within normal limits.

No post-service medical evidence of a respiratory disorder 
has been submitted.  A February 1998 VA chest X-ray was 
within normal limits.

While the veteran's STRs do show complaints and treatment for 
bronchitis on one occasion during the veteran's military 
service, subsequent STRs and a separation examination report 
are silent for any findings of a respiratory disorder.  
Moreover, there is no post-service medical evidence of a 
respiratory disorder; a February 1998 VA examination revealed 
no respiratory disorder.  Accordingly, service connection for 
a respiratory disorder is not warranted on any basis.  See 
Brammer, supra.

Because the preponderance of the evidence is clearly against 
the veteran's claim, the doctrine of resolving doubt in his 
favor when the evidence is in relative equipoise does not 
apply.  See 38 U.S.C.A. § 5107(b).

B.  Hyperlipidemia and Obesity

In July 2003, the veteran submitted a claim for service 
connection for, in pertinent part, hyperlipidemia (high 
cholesterol) and obesity.  A review of the veteran's STRs 
shows no findings of hyperlipidemia or obesity.  VA medical 
records show post-service findings of hyperlipidemia and 
obesity.  Specifically, January 2002 VA laboratory findings 
show that the veteran had high cholesterol.  A September 2003 
VA hospitalization report notes findings of hyperlipidemia.  
A February 2003 VA treatment record notes that the veteran 
was referred to a dietician for his obesity.  In March 2003 
he weighed 379.6 pounds.

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
a symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

There is no question that both the veteran's post-service 
treatment records show ongoing findings of hyperlipidemia and 
obesity.  However, an elevated cholesterol level represents 
only a laboratory finding, and not, in and of itself, an 
actual disability for which VA compensation benefits are 
payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  
Therefore, hyperlipidemia alone is not a "disability" for VA 
compensation benefits purposes, and not a "service-
connectable" disability entity.  Moreover, the Board finds 
that obesity, in and of itself, is not compensable 
disability.  As noted above, the law provides for service 
connection/compensation for disability due to disease or 
injury that was incurred or aggravated in service.  See 
38 U.S.C.A. § 1110.  If the Veteran's obesity was shown to be 
due to a disease or injury incurred or aggravated in service, 
the underlying disease or injury would be service-connected, 
and the obesity, as a sign or symptom of the disease or 
injury, would be considered in rating the underlying disease 
or injury, as appropriate.  For example, weight gain is 
considered in evaluating diseases such as Cushing 's syndrome 
or various thyroid disorders; in such instances, it is not 
the obesity, of itself, which is service connected, it is the 
underlying disease.  Symptoms alone, without a finding of an 
underlying disorder, cannot be service connected.  Sanchez-
Benitez, supra.  Here, there is no competent (medical) 
evidence showing, or suggesting, that the Veteran's obesity 
is due to a disease or injury that was incurred or aggravated 
in service.  Consequently, it is not a compensable 
disability.  In reaching this decision, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  As the preponderance of the evidence is against 
the veteran's claims, that doctrine does not apply.  See 
38 U.S.C.A. § 5107(b); Gilbert, supra.

C.  Eye Disorder Due to Exposure to Hazardous Environmental 
Agents Employed in Project SHAD

The veteran's eye disability has been diagnosed as refractive 
error.  His STRs show that on service entrance examination, a 
bilateral refractive error of 20/200 corrected to 20/20 
bilaterally was diagnosed.  On separation examination in 
October 1967, refractive error of 20/50 in the left eye and 
20/70 in the right eye, corrected to 20/20 bilaterally was 
diagnosed.  Post-service VA treatment records note that the 
veteran wears glasses.  No other eye disability has been 
diagnosed.

Refractive error, as such, is not a disease or injury within 
the meaning of applicable legislation [i.e., not a 
compensable disability].  38 C.F.R. §§ 3.303(c), 4.9.  In the 
absence of superimposed disease or injury, service connection 
may not be allowed for refractive error of the eyes, 
including myopia, presbyopia and astigmatism, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual 
M21-1MR, Part III, Subpart iv, Chapter 4, Section B. 10d.)

After reviewing the evidence of record, the Board finds that 
service connection for an eye disability as due to exposure 
to hazardous environmental agents employed in Project SHAD is 
not warranted.  At the outset, the veteran alleges that he 
has an eye disability causally related to exposure to 
chemicals used in Project SHAD.  See September 2003 statement 
from the veteran.  A search of classified and unclassified 
documents, the Project SHAD database, personnel records and 
logs does not corroborate, but tends to disprove, the 
veteran's allegations.  His personal belief that he 
participated in Project SHAD does not constitute competent 
evidence of his personal exposure to any chemical and 
biological warfare agents.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The Board finds, therefore, that the 
preponderance of the evidence is against a finding that the 
veteran was a Project SHAD participant; there is no competent 
evidence he was exposed to any chemical and biological 
warfare agents in service.

Regardless, service connection for refractive error of the 
eye cannot be granted because this is one of the specific 
conditions for which service connection is barred by 
regulation, as it is not considered a disability for VA 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  In this case, 
there is no indication of any superimposed disease or injury 
to the eyes-due to exposure to hazardous chemicals, as 
claimed by the veteran-during the veteran's active service.

The Board has considered the applicability of the benefit-of- 
the-doubt doctrine.  As the preponderance of the evidence is 
against this claim, that doctrine does not apply.  See 38 
U.S.C.A. § 5107(b); Gilbert, supra, 1 Vet. App. 49, 55-57 
(1991).

D.  GERD, Hypertension, ED, Osteoarthritis, Sleep Apnea

The veteran's STRs, including an October 1967 separation 
examination report, are silent for complaints or findings 
related to GERD, hypertension, ED, osteoarthritis, or sleep 
apnea.  

Following service, a February 1998 VA examination report 
notes that the veteran's blood pressure was 155/110; the 
diagnosis was hypertension.  A June 2002 VA treatment record 
notes a diagnosis of ED; it was also noted that the veteran 
utilized Viagra.  VA treatment records dated from 2002 to 
2004 note findings of generalized arthritis of the weight 
bearing joints.  See, e.g., June 2003 VA treatment record and 
September 2003 VA hospitalization report.  A February 2003 VA 
treatment record notes a diagnosis of GERD.  A March 2004 VA 
sleep clinic record notes that sleep apnea had been diagnosed 
the previous year; the veteran was prescribed a CPAP machine.  
Subsequent VA treatment records note the veteran's ongoing 
complaints of and treatment for GERD, hypertension, ED, 
osteoarthritis and sleep apnea.

The record does not contain any evidence that the veteran's 
GERD, hypertension, ED, osteoarthritis, or sleep apnea were 
manifested in service; in fact, (as noted above) these 
disabilities were not diagnosed until many years after 
service.  Consequently, service connection for GERD, 
hypertension, ED, osteoarthritis and sleep apnea on the basis 
that these disabilities became manifest in service (or, for 
hypertension and osteoarthritis, became manifest to a 
compensable degree within one year of discharge from service) 
is not warranted.

The veteran seeks service connection for his GERD, 
hypertension, ED, osteoarthritis and sleep apnea based on a 
theory of entitlement that these disabilities resulted from 
his exposure to Agent Orange in Vietnam.  The Board notes 
that GERD, hypertension, ED, osteoarthritis and sleep apnea 
are not enumerated among the diseases the Secretary has 
determined are related to herbicide (Agent Orange) exposure.  
See 38 C.F.R. § 3.309(e).  Consequently, the presumptive 
provisions of 38 U.S.C.A. § 1116 do not apply.

In the alternative, the veteran seeks service connection for 
his GERD based on a theory of entitlement that this 
disability resulted from his exposure to hazardous 
environmental agents employed in Project SHAD.  However, as 
noted above, the preponderance of the evidence is against a 
finding that the veteran was a Project SHAD participant; 
there is no competent evidence he was exposed to any chemical 
or biological warfare agents in service.  

The veteran may still establish service connection for GERD, 
hypertension, ED, osteoarthritis and sleep apnea by competent 
and probative evidence showing that such disease is somehow 
related to service.  See Combee, supra.
The first diagnoses of hypertension, GERD, ED, osteoarthritis 
and sleep apnea were over 30 years after the veteran's 
discharge from active duty.  Such long intervals of time 
between service separation and the earliest documentation of 
the diseases are, of themselves, factors weighing against a 
finding of service connection.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  The Board finds that no additional 
development, to include a medical examination and/or opinion, 
is warranted based on the facts of this case.  This is 
because any such medical opinion would not establish the 
existence of an injury in service to which current 
disabilities could be related, nor produce evidence 
supporting a nexus between current disability and service 
(e.g., continuity of complaints).  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1348 
(Fed. Cir. 2003).

Although the veteran maintains that his GERD, hypertension, 
ED, osteoarthritis and sleep apnea are due to Agent Orange 
exposure, a review of the claims file revealed that no 
medical opinion to that effect is of record.  Because the 
veteran is a layperson, his own statements to the effect that 
he developed these disabilities as a result of exposure to 
Agent Orange in service are not competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

The preponderance of the evidence is against these claims; 
hence, they must be denied.


ORDER

Service connection for a respiratory disorder is denied.

Service connection for hyperlipidemia is denied.

Service connection for obesity is denied.

Service connection for GERD is denied. 

Service connection for hypertension is denied.
Service connection for ED is denied.

Service connection for osteoarthritis is denied.

Service connection for sleep apnea is denied.

Service connection for an eye disorder as due to exposure to 
hazardous environmental agents employed in Project SHAD is 
denied.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
essentially stated that when a claimant files a claim to 
reopen, VA must notify said claimant of the evidence and 
information that is necessary to reopen a claim and of what 
evidence and information is necessary to establish 
entitlement to the underlying claim for the benefit sought.  
Review of the claims file reveals that notice in this regard 
to date is incomplete with regard to the claim to reopen the 
previously denied claim of entitlement to service connection 
for refractive error (claimed as an eye disorder) due to a 
cause other than exposure to hazardous environmental agents 
employed in Project SHAD.

Regarding the claims of service connection for headaches, DDD 
of the lumbar spine and a skin disability, the veteran's STRs 
note no complaints or findings of headaches on enlistment 
examination in August 1965.  The veteran was seen with 
complaints of a sinus headache in July 1966.  He was seen in 
June 1967 with complaints of recurring headaches for three 
years.  At that time, he reported that he was in a motor 
vehicle accident two or three years earlier (prior to his 
military service), and hit his head.  The veteran's STRs also 
note that he was seen with complaints of back pain in 
December 1966.  He was seen with complaints of severe itching 
of the neck and back in February 1967; the diagnosis was mild 
urticarial reaction.  Post-service medical evidence notes the 
veteran's complaints of chronic headaches, see VA treatment 
records dated from 2002 to 2004, a diagnosis of DDD of the 
lumbar spine, see February 1998 VA examination report, and 
treatment for tinea pedis.  VA examination is necessary 
specifically to determine the etiology of any current 
headaches, DDD of the lumbar spine and skin disability.  See 
38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the attempt to reopen a 
claim of service connection for refractive 
error (claimed as an eye disorder) due to 
a cause other than exposure to hazardous 
environmental agents employed in Project 
SHAD, the RO should issue a letter which 
includes notification of the evidence of 
record, notification of the information 
that is necessary to establish service 
connection for an eye disorder, and notice 
regarding the evidence and information 
necessary to reopen the claim.

2.  The RO should arrange for a 
neurological examination of the veteran to 
determine the likely etiology of any 
current headache disorder.  He should be 
notified of the examination and of the 
consequences of his failure to appear.  
His claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Any indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.

Following examination of the veteran, 
review of his pertinent medical history 
(to include STRs), and with consideration 
of sound medical principles, the examiner 
should provide opinions as to the nature 
and likely etiology of the veteran's 
current headache disability (if any), and 
specifically whether such disability was 
at least as likely as not incurred or 
aggravated during the veteran's military 
service.  The opinion should specifically 
address whether there is a nexus between 
any current headache disorder and the 
headaches for which the veteran was seen 
in service.  The examiner must explain the 
rationale for all opinions.

3.  The RO should arrange for an 
orthopedic examination of the veteran to 
determine the likely etiology of any 
current DDD of the lumbar spine.  He 
should be notified of the examination and 
of the consequences of his failure to 
appear.  His claims file must be reviewed 
by the examiner in conjunction with the 
examination.  Any indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.

Following examination of the veteran, 
review of his pertinent medical history 
(to include STRs), and with consideration 
of sound medical principles, the examiner 
should provide opinions as to the nature 
and likely etiology of the veteran's 
current DDD of the lumbar spine, and 
specifically whether such disability was 
at least as likely as not incurred or 
aggravated during the veteran's military 
service.  The opinion should specifically 
address whether there is a nexus between 
any current DDD and the back pain for 
which the veteran was seen in service.  
The examiner must explain the rationale 
for all opinions.

4.  The RO should arrange for a 
dermatological examination of the veteran 
to determine the likely etiology of any 
current skin disability.  He should be 
notified of the examination and of the 
consequences of his failure to appear.  
His claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Any indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.

Following examination of the veteran, 
review of his pertinent medical history 
(to include STRs), and with consideration 
of sound medical principles, the examiner 
should provide opinions as to the nature 
and likely etiology of the veteran's 
current skin disability (if any), and 
specifically whether such disability was 
at least as likely as not incurred or 
aggravated during the veteran's military 
service.  The opinion should specifically 
address whether there is a nexus between 
any current skin disability and the skin 
rash for which the veteran was seen in 
service.  The examiner must explain the 
rationale for all opinions.

5.  Thereafter, the RO should readjudicate 
the matters remaining on appeal.  If the 
benefits sought on appeal remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
afford the veteran and his representative 
the opportunity to respond.  Then the case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


